RECEIVED IN
           i           .    NO.    PD-1068-15
                                                      COURT OF CRIMINAL Af>Pe/i[e
                                                                            '"
                                                                                       Hence, petitioner shows that the Record on Appeal is necessary

to prepare a Petition for Discretionary Review to address the Court

of Appeals decision and the failure of court appointed counsel to

raise the plain errors within the record on appeal. But is unable

to effectively present the claimed errors to this Court without

supporting references and documentation.

                      Draper V. Washington, 83 S. Ct. at 781
          "In terms       of   trial   records...   the State must afford
          the indigent a 'record of sufficient completeness,'
              to permit proper consideration of [his] claims."

      This motion follows the holdings in Bounds V. Smith, 97 S. Ct.
1491 (1997) as it relates to "post conviction" remedies. In Bounds

the Court was referring to a Habeas Corpus action. The effect is

the    same   in   this   case.


                 Bounds V. Smith, 97 S.Ct.1491 (1997)
          "It is now established beyond doubt that prisoners
           have a constitutional right to acess to Courts."

      More recent decisions have struck down restrictions and required

remedial      measures     to insure     that   inmates'   access   to Courts   is

adequate,      effective,       and meaningful.

                                        Id.    Bounds
              " Thus in order to prevent effective foreclosed
               acess, indigent prisoner's must be allowed to
                     file.... habeas corpus petitions."

      However,     this is impossible without proper records.

                                        Id    Bounds.
              "....    is impossible without trial transcripts."




                                               2.
    The Supreme Court held that destitute defendants must be afforded

adequate review just a defendan||s who have money to buy transcripts.
See Griffin V.       Illinois,76 S.Ct.at      591.   Therefore   the State must

furnish the indigent defendant with a free copy of the documents

necessary for the purposes of direct appeal,               however,   the Griffin

principle of equality was not limited to transcripts for purposes

of direct appellate review. The Supreme Court later in Lane V. Brown,

held that it is made clear that the Griffin principle also applies

to state collateral proceedings. See Lane V. Brown,                83 S. Ct. 768 at 773.

(1983).

                                       III.


     Petitioner contends that if he           is denied a free copy of the re

cord on appeal,        such a denial would be denying Petitioner his right

to file a Petition for Discretionary Review.                Said denial would be

a   violation   of    the Fourteenth   Amendment     to   the U.S.Constitution.

Moreover,   to impose any financial conditions between an indigent

prisoner of the State and his exercise of a State right to have

remedy by Due Course of Law for an injury done to him,                 and deny

that prisoner Equal Protection of Law as provided through the Texas

Constitution.


     In Garner V. California the Supreme Court held that....a

laymen acting in his own defense or his own behalf needs the

Court Records even more than an attorney acting on his behalf.

See Garner V.        California,   89 S.Ct.582 (1969). Therefore movant

avers that the documents requested herein are essential and are re

quired to present Petitioners case to this Honorable Court of

Criminal Appeals.
                                          IV.


      Petitioner would show that in his initial request for an

extension 'of time     to    file his PDR,      he made reference        to   the       fact

that his appellate counsel has failed to supply him with redcords

on appeal.

      The first extension of time to file was granted on 8-18-15.

The court assigned a due date of 10-27-15.

      Based on the inability to obtain records from the attorney or

the Court of Appeals free of charge. Petitioner is unable to

meet the current due date for filing his PDR unless he makes

assumptions from the memorandum opinion of the Court of Appeals.

      WHEREFORE PREMISES CONSIDERED, Petitioner humbly and respectfully

moves this Honorable Court to GRANT this Motion in its entirety

and further order the Third District Court of Appeals to forward

a free copy of the Records filed in that Court under Cause No.

03-14-00192-CR; Christopher Alan Lawrence V.                 The State of. Texas.

And    further GRANT   the    extension    of time    to   file   his   PDR   to    a    date

no l'ess than 15 days after receiving a copy of the records from

the Court of Appeals.




                                                Respectfully Submitted,

                                 This #th day of October, 2015


                                                                  Z^/L^?V
                                                      opher Alan Lawrence
                                                           #01923479
                                                    3001 S. Emily Dr.
                                                   Beeville,      TX 78102




                                      4.
                          INMATE   DECLARATION


   I, Christopher Alan Lawrence, am the petitioner in the fore

going motion seeking documents and an extension of time to file my

PDR.   I am currently incarcerated in the McConnell Unit in Bee,

County,    Texas. I declare under penalty of perjury that according

to my belief,    the facts stated in the above motion are true and

correct.




                                   Signed on tf&jkls' &"**              2015



                                       Christopher Alan Lawrence




                        CERTIFICATE   OF   SERVICE


   I Hereby Ser-tify that a true and correct copy of the fbregoing

motion has been forwarded by U.S.Mail First Class postage paid,

to Comal County District Attorney, Jennifer Thorne,          100 Main

Plaza, New Braunfels, TX 78130 and Lisa Mcminn, State Prosecuting
Attorney,   P.O.Box 12405,   Capital Station, Austin, TX 78711. On

this 8th day of October, 2015.



                                   rffaw/*                                  AFFIDAVIT     OF    INDIGENCY


   I, Christopher Alan Lawrence,                  declare that I am not financially

able to pay court costs in the aforementioned proceedings,                                and would

give this Honorable Court the following statement of my finances:

   1. I have no employment income, gocernment-entitlement income,

        or    other      income.


   2. I have no real or personal property.

   3.   I    am   not    married.


   4. I have zer ($0.00) dollars in checking,                        savings, retirement,

        or    other      bank    accounts.


   5.   I    have   no    other    assets.


   6.   I    am   unable    to    obtain   a   loan   for   court   costs.


   7. No attorney is employed by me.

   8. No attorney has offered his services to me




                                                        Christopher Alan Lawrence
                                                               TDCJ   #   01923479

                                                              3001 S.     Emily Dr.
                                                              Beeville,      TX   78102
                                TDCJ#   01923479

                           Christopher Alan Lawrence
                               3001 S. Emily Dr.
                              Beeville,   TX   78102

DATE:       10-8-2015


RE: Omnibus Motion seeking Court Records and Extension of Time
       to    file   PDR.

Dear    Clerk,


   Please find my Motion seeking a free copy of the record on
appeal and a "second" extension for time to file my PDR.
   The Court appointed Attorney has .continually refused to supply
the needed documents,I have written numerous letters..His one
response claims that he sent a CD of the records to a "neighbor"
of my parents. I have no idea who he could be talking about? But
I have no reason to believe that what he says is true since I have
not had this confirmed by this "neighbor" or my family.
   The attorney appointed by the Court is C. Wayne Huff,SBOT#
10180600, P.O.Box 2334, Boerne, TX 78006. I have filed a grievance
with the State Bar of Texas, but that has no bearingron my filing
deadlines curre'ntly set by the Court.
   Your cooperation is much needed in this situation.               Please
inform me immediately on the status of this motion.            I don't want
to file my PDR in the blind, but I have no other way to preserve
the fact that the evidence in this case is legally and factually
insufficient to support the conviction and but for counsel's
ineffective representation my grounds would have been presented
to the Court of Appeals, resulting in my acquittal. Thank you for
your time and attention.


                                                       Sincerely.


                                                   Christopher Alan Lawrence
                            NO.   PD-1068-15


CHRISTOPHER ALAN LAWRENCE           §        IN THE COURT

V.                                  §        OF CRIMINAL APPEALS

THE STATE OF TEXAS                  §        AUSTIN,     TEXAS



       '   r.        MOTION TO SUSPEND RULE 9.3
           ^_             NUMBER OF COPIES
     NOW COMES, Christopher Alan Lawrence, Applicant pro se, and files
this motion to suspend rule 9.3, number of copies and in support

of this motion wj^uld show the Honorable' Court the following:
                                    I.


     Applicant is a prisoner in TDCJ-ID and does not have access to
a copier and does not have outside help, therefore applicant has

no way to create the number of copies required by Rule 9.3 and

therefore is humbly requesting this Honorable Court to suspend Rule
9.3 number of copies.


                         On (tfhis fth day of October, -2015


                                          Respectfully Submitted,

                                         Christopher Alan Lawrence
                                         TDCJ#Q19234^9f>
                                         App|j[.ican£:'.'Pro''Se




                                                                         .0h-